Citation Nr: 0916977	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-37 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent 
for status post prostatectomy for prostate cancer and 
interstitial cystitis.   
 
2.  Entitlement to an extraschedular rating for status post 
prostatectomy for prostate cancer and interstitial cystitis.   
 
3.  Entitlement to an increase in a 10 percent rating for an 
adjustment disorder with mixed anxiety and depressive moods, 
to include restoration of a 30 percent rating.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
that granted service connection and a 60 percent rating for 
status post prostatectomy for prostate cancer and 
interstitial cystitis, effective April 1, 2002, and granted 
service connection and a noncompensable rating for bilateral 
hearing loss, effective April 1, 2002.  By this decision, the 
RO also granted service connection for residuals of an aortic 
valve replacement and assigned a 100 percent rating from 
April 1, 2002 to June 30, 2002 and a 30 percent rating since 
July 1, 2002.  In May 2007, the Veteran testified at a Travel 
Board hearing at the RO.  

At the May 2007 Board hearing and in a May 2007 statement, 
the Veteran expressly withdrew the issues of entitlement to 
an initial higher (compensable) rating for bilateral hearing 
loss and entitlement to an initial rating higher than 30 
percent for residuals of an aortic valve replacement.  
Therefore, those issues are no longer before the Board.  

In November 2007, the Board remanded this appeal for further 
development.  

In May 2008 statements, the Veteran raised the issues of 
entitlement to service connection for a low back disability 
and for hypertension.  Those issues are not before the Board 
at this time and are referred to the RO for appropriate 
action.  

A September 2007 RO decision reduced the rating for the 
Veteran's service-connected adjustment disorder with mixed 
anxiety and depressive moods from 30 percent to 10 percent, 
effective September 6, 2007.  The issues of entitlement to an 
extraschedular rating for status post prostatectomy for 
prostate cancer and interstitial cystitis and entitlement to 
increase in a 10 percent rating for an adjustment disorder 
with mixed anxiety and depressive moods, to include 
restoration of a 30 percent rating, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's status post prostatectomy for prostate cancer 
and interstitial cystitis is manifested by urinary 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  It has not been manifested by renal 
dysfunction.  


CONCLUSION OF LAW

The criteria for an initial schedular rating in excess of 60 
percent for status post prostatectomy for prostate cancer and 
interstitial cystitis have not been met. 38 U.S.C.A §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7512, 7528 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a September 2002 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
and in May 2004, January 2006, and April 2006 letters, the RO 
provided notice regarding what information and evidence is 
needed to substantiate the claim for a higher schedular 
rating, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  A January 2008 letter also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in July 
2008.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private 
treatment records and treatment records from Lackland Air 
Force Base, Madigan Army Medical Center, and from the Naval 
Hospital Bremerton; VA examination reports and examination 
reports for the VA (performed by QTC Medical Services); lay 
statements; articles submitted by the Veteran; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service treatment records; post-
service private treatment records and treatment records from 
Lackland Air Force Base, Madigan Army Medical Center, and 
from the Naval Hospital Bremerton; VA examination reports and 
examination reports for the VA (performed by QTC Medical 
Services); lay statements; and articles submitted by the 
Veteran.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Under Diagnostic Code 7512, chronic cystitis, including 
interstitial and all etiologies, infectious and non-
infectious, is rated as voiding dysfunction.  38 C.F.R. 
§ 4.115b.

The RO has rated the Veteran's status post prostatectomy for 
prostate cancer and interstitial cystitis under Diagnostic 
Code 7528, which pertains to malignant neoplasms of the 
genitourinary system and provides for up to a 100 percent 
disability rating.  It also provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  38 C.F.R. § 4.115b.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there 
has been no local reoccurrence or metastasis, the disability 
is to be rated on residuals such as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Only the 
predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

The Veteran was not assigned an initial 100 percent rating 
for his status post prostatectomy for prostate cancer and 
interstitial cystitis, as he had not had any active 
malignancy for more than one year prior to filing his claim 
for service connection.  38 C.F.R. § 4.115b.  As the Veteran 
has not had any active malignancy at any time since filing 
his claim for service connection, the Board finds that an 
assignment of a 100 percent disability rating under 
Diagnostic Code 7528 for the Veteran's status post 
prostatectomy for prostate cancer and interstitial cystitis 
would not be appropriate at any point since the effective 
date of service connection.  Accordingly, his disability will 
be rated on residuals such as voiding dysfunction or renal 
dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day. 38 C.F.R. § 4.115a.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.  

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every two to three months.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year. 38 C.F.R. § 4.115a.  

Urinary tract infections requiring drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function.  38 C.F.R. § 4.115a.  

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 warrants a 30 percent 
evaluation. Renal dysfunction resulting in albuminuria with 
some edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under diagnostic 
code 7101 warrants a 60 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, warrants an 80 
percent evaluation.  Finally, renal dysfunction that requires 
regular dialysis, or precludes more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent evaluation.  
38 C.F.R. § 4.115a.

The medical evidence associated with the claims file does not 
reflect that the Veteran has experienced renal dysfunction or 
recent urinary tract infections.  Accordingly, the Board 
concludes that voiding dysfunction is the Veteran's 
predominant post-operative complaint.  

An August 2002 report from the Naval Hospital Bremerton 
related an assessment that included clinically localized 
prostate cancer by history and probable interstitial 
cystitis.  

A September 2002 VA general medical examination report noted 
that the Veteran was presently working at a Naval Shipyard 
facility.  He reported that he began having symptoms of 
urinary frequency and dysuria in 1978 and that he was treated 
for many years with repeated episodes of antibiotics for 
bladder infections and prostatitis.  He stated that he was 
finally diagnosed with interstitial cystitis two or three 
years earlier and that he had recurrent bladder injections 
with dimethyl sulfoxide.  The Veteran indicated that he was 
on multiple medications for urinary frequency and that he had 
pain twenty-four hours, seven days a week, which he described 
as an 8 out of 10 in his lower abdomen and medial thighs.  He 
reported that he leaked urine frequently and that he wore an 
incontinence pad.  He stated that he did not leak stools and 
that he had suffered problems with erections for the past 
year.  It was noted that the Veteran had carcinoma of the 
prostate that was diagnosed in January 2001.  The Veteran 
reported that since that time, he had no change in his 
interstitial cystitis symptoms of frequency, dysuria, 
incontinence, and erectile problems.  

The examiner reported that an examination of the Veteran's 
genitalia showed that he was circumcised and that his testes 
were bilaterally descended.  The examiner stated that the 
anal/rectal examination showed that the Veteran's prostate 
bed was negative and that he could feel no masses.  The 
diagnoses included carcinoma of the prostate with urinary 
incontinence and erectile dysfunction and interstitial 
cystitis with urinary frequency and incontinence.  A 
laboratory report showed a blood urea nitrogen (BUN) of 18 
mg/dl, a creatinine level of 0.9 mg/dl, and that his protein 
in his urine was negative.  

Treatment records from the Naval Hospital Bremerton and 
Lackland Air Force Base dated from December 2002 to April 
2004 show that the Veteran was treated for disorders 
including genitourinary problems.  

For example, a January 2003 operation report from the Naval 
Hospital Bremerton noted that the Veteran had a long history 
of interstitial cystitis on maximal medial therapy who had 
prior good relief from a hydrodistention and that he desired 
such procedure again.  It was reported that the Veteran 
underwent a bladder hydrodistention.  The operative diagnosis 
was interstitial cystitis.  A December 2003 report from the 
same facility indicated, as to an assessment, that the 
Veteran had a past medical history that was significant for 
interstitial cystitis and that he reported symptoms that were 
suspicious for a urinary tract infection, but may be related 
to his previous diagnosis.  

A February 2004 report from the Naval Hospital Bremerton 
noted that the Veteran reported that he had urinary urgency 
and frequency as well as pressure and burning with bladder 
filling.  He reported that he voided at least 40 times a day 
and 3 to 4 times a night.  The asessment was interstitial 
cystitis by history that was refractory to the current 
medical regimen.  

A June 2004 VA general medical examination report noted that 
the Veteran was post a prostatectomy for prostate cancer and 
interstitial cystitis with urinary frequency, urinary 
incontinence, and erectile dysfunction.  The Veteran reported 
that he had undergone over 20 cystoscopies and two urodynamic 
studies without definitive diagnosis.  He stated that the 
last study was performed two months earlier.  He reported 
that Botox injections and the attachment of an electrical 
device to send pulses to the bladder to stop the spasms and 
pain had been considered as well as a possible cystectomy.  
The Veteran reported that he had urinary frequency of 28 to 
35 times per day and every hour at night.  He stated that he 
wore an incontinence device all the time.  He indicated that 
he had not had any infections.  It was noted that PSA levels 
since the Veteran's radical prostatectomy had been near 0.  
The Veteran indicated that his erections were "like 60 to 70 
percent" and that he did not ejaculate.  He stated that 
Viagra made him sick.  The Veteran reported that his urinary 
problem made his life very difficult and that he had to spend 
all his time in the bathroom.  He stated that he had 
undergone three hydrodistentions of the bladder with the last 
in January 2003.  The Veteran indicated that he worked as a 
ship building surveyor engineer, but that he could not stay 
in meeting or classes because he had to urinate.  

The examiner reported that the Veteran had a midline 
subumbilical vertical laparotomy scar to the pubis without 
debility.  The examiner stated that the Veteran's bladder was 
not percussible, that his penis was circumcised, and that his 
testes and scrotum were normal.  The impression was prostate 
cancer, status post radical prostatectomy, and interstitial 
cystitis.  A laboratory report indicated that the Veteran's 
BUN level was 12 mg/dl and that his creatinine level was 1.0 
mg/dl.  It was also noted that the Veteran's urine protein 
was negative.  

Treatment records from the Naval Hospital Bremerton and 
Lackland Air Force Base dated from July 2004 to December 2005 
refer to continued treatment.  An October 2005 report from 
the Naval Hospital Bremerton indicated that the Veteran had 
urinary urgency with significant pain with urinary filling in 
the bladder which would last after voiding.  It was noted 
that the Veteran had multiple specialty evaluations and 
procedures including bladder instillations (cystoscopies over 
30 times), bladder dilations, and a Botox instillation at the 
University of Washington.  The assessment was cystitis, 
chronic interstitial.  

A January 2006 genitourinary examination report for the VA 
(performed by QTC Medical Services) noted that the Veteran 
underwent treatment for prostate cancer that included a 
radical prostatectomy.  It was reported that the last 
treatment date was in 2001.  The Veteran stated that he was 
suffering from residuals secondary to the malignancy or 
treatment, such as urinary frequency, bladder pain, and 
erectile dysfunction.  He indicated that during the day he 
would urinate 40 times at intervals of 30 minutes.  He 
reported that at night, he urinated 5 times at intervals of 
45 minutes.  The Veteran stated that he had problems starting 
urination and that his urine flow was hesitant.  He indicated 
that he did have urine incontinence which required him to 
wear a pad as often as 6 times per day.  It was noted that 
the Veteran did not require an appliance.  The Veteran stated 
that his impotence began five years earlier, that he couldn't 
achieve or maintain an erection, and that vaginal penetration 
with ejaculation was not possible.  He reported that the 
sexual dysfunction was caused by the treatment he had 
received and that, specifically, it occurred after the 
prostate surgery.  It was noted that he received oral 
medication and a pump for his impotence and that the 
treatment was partially effective.  

The Veteran reported that he had a prostatectomy in February 
2001 with residuals of urinary incontinence, frequency, 
bladder pain, and erectile dysfunction.  He stated that the 
functional impairment from his condition was significant as 
it interfered with his work due to urinary frequency and his 
sex life.  He indicated that his condition resulted in him 
losing 40 days of work per year.  The Veteran reported that 
in regard to his urinary system problem (interstitial 
cystitis), he had weakness, fatigue, limitation of exertion, 
and lower abdominal pain.  He related that he required 
bladder distention procedures 3 times in the past 2 years.  
It was noted that there had been no hospitalizations in the 
last 12 months.  The Veteran reported that he was not on 
dialysis regularly.  

The examiner reported that there was no prostate present on 
the rectal examination.  The examiner reported that 
examination of the Veteran's penis and testicles revealed 
normal findings.  The examiner indicated that the Veteran's 
urine was absent of protein and that the PSA result was 0.1 
ng/ml.  The diagnoses were prostate cancer, status post 
prostatectomy, with residual effects of bladder pain, urinary 
frequency, and urinary incontinence; erectile dysfunction; 
and interstitial cystitis.  

Private treatment records and records from the Naval Hospital 
Bremerton dated from April 2006 to March 2008 refer to 
continued treatment.  

A statement from physician at the Naval Hospital Bremerton, 
received in May 2006, indicated that the Veteran had a twenty 
year history of interstitial cystitis and that he had 
undergone a multitude of cystoscopies, bladder dilations, and 
instillations.  The physician reported that the Veteran had 
tried medications and evaluations from a variety of 
urologists and that he was currently being treated by a 
specialist at a private facility and was having a trial 
treatment of "interstim" technology of the sacral nerve.  
The physician remarked that the Veteran continued to maintain 
a voiding log and that he was being treated with Vicodin 
which had been mildly effective in treating the pain 
associated with the bladder spasms.  

An April 2007 report from the Naval Hospital Bremerton noted 
that the Veteran's BUN was 19 mg/dl, that his creatinine was 
1.0 mg/dl, and that his albumin was 4.4 g/dl.  The assessment 
included chronic interstitial cystitis.  

A February 2008 VA genitourinary examination report indicated 
that in 2001, the Veteran was diagnosed with interstitial 
cystitis after his radical prostatectomy.  It was noted that 
the Veteran had undergone hydrodistentions, Botox injections 
into the bladder, and a sacral nerve simulator and that none 
of the procedures had helped.  The examiner reported that the 
Veteran's condition had progressively worsened since its 
onset.  The examiner stated that the Veteran was taking 
several medications including Vicodin.  The examiner 
indicated that the Veteran's treatment had side effects of 
fatigue, drowsiness, and an inability to sleep due to urinary 
frequency.  It was noted that the Veteran had been 
hospitalized at the Lackland Air Force base in January 2001 
for adenocarcinoma of the prostate and that he underwent a 
prostatectomy at that time.  

The examiner reported that there were general systemic 
symptoms due to the Veteran's genitourinary disease.  The 
examiner indicated that the Veteran did not have anorexia, 
nausea, vomiting, fever, chills or weakness.  The examiner 
stated that the Veteran did have fatigue and lethargy.  The 
examiner also related that the Veteran had lower abdominal 
pain, that he would fall asleep at work, and that he could 
not drive due to his taking opiates.  It was noted that the 
Veteran worked as a quality control person at a desk job at 
the Naval Shipyard.  The examiner indicated that the Veteran 
had urinary symptoms of urgency, dysuria, and dribbling.  The 
examiner stated that the Veteran did not have a weak or 
intermittent stream, hematuria, urine retention, urethral 
discharge, and that he did not have to strain to urinate.  
The examiner remarked that the Veteran's daytime voiding 
interval was les than 1 hour and that he would have nocturia 
5 or more times per night.  It was noted that the Veteran had 
never had renal colic.  The examiner stated that the Veteran 
had severe pain with ejaculation.  

The examiner indicated hat the Veteran had continual urine 
leakage and urinary incontinence.  The examiner stated that 
the Veteran had to wear absorbent material that had to be 
changed more than 4 times per day.  It was noted that the 
Veteran did not have a history of urinary tract infections 
and that there was no history of obstructed voiding or 
urinary retention.  The examiner reported that the Veteran 
did not have a history of urinary tract stones and that he 
also did not have a history of renal dysfunction or renal 
failure.  The examiner stated that the Veteran did not have a 
history of acute nephritis and hydronephrosis.  The examiner 
indicated that the Veteran had cardiac symptoms of fatigue 
and dizziness and that he had erectile dysfunction due to his 
prostate surgery.  It was noted that vaginal penetration was 
possible with oral medication, but that it wasn't effective 
in allowing intercourse.  It was also reported that the 
Veteran's ejaculations were not normal and that there were 
retrograde ejaculations most likely due to the prostate 
surgery.  

The examiner stated that the Veteran's bladder examination 
was not normal and that he had abnormal findings of 
tenderness.  The examiner stated that the anus and rectal 
walls examinations as well as the urethra examination were 
normal.  It was noted that the Veteran did not have any 
peripheral edema.  The examiner reported that the penis and 
testicles examinations were normal and that the prostate 
examination showed that the Veteran's prostate was absent.  
The examiner indicated that the epididymis/spermatic 
cord/scrotum examination and that the normal seminal vesicles 
(non-palpable) examination were normal.  The Veteran's 
cremasteric reflex was also noted to be normal.  The examiner 
indicated that the Veteran's PSA level was 0 and that a urine 
analysis at the Naval Hospital Bremerton was normal in 
January 2008.  

The examiner reported that the Veteran had been employed for 
five to ten years and that he was employed full-time.  It was 
noted that the Veteran lost 4 weeks of work in the past 12 
month periods for interstitial cystitis, doctor appointments, 
or for pain.  The examiner stated that the Veteran reported 
that he was having trouble at work due to sleeping on the job 
and that he could not drive due to the opiates he started 
taking in November 2006.  

The diagnosis was interstitial cystitis.  The examiner 
indicated that such condition had significant effects on the 
Veteran's occupation including decreased concentration, poor 
social interactions, weakness or fatigue, urinary 
incontinence, and pain.  It was noted that the Veteran was 
assigned to different duties due to his work problems and 
that he would fall asleep 2 to 3 times per day at work.  The 
Veteran reported that he could not sleep at work due to 
urinary incontinence.  The examiner indicated that there were 
effects on the Veteran's usual daily activities and that they 
ranged from mild to severe.  The examiner commented that the 
Veteran was severely impaired due to his incontinence, pain, 
frequency, and dysuria.  The examiner noted that if the 
Veteran did not have his current employment, he would be 
unable to get a job due to his symptoms and dysfunction 
related to his interstitial cystitis.  The examiner remarked 
that the Veteran's interstitial cystitis and the symptoms 
related to it of pain, incontinence, and sexual dysfunction 
were all caused by the condition in the military.  The 
examiner noted that the Veteran had been offered a total 
cystectomy which he was presently refusing as a dangerous and 
further limiting procedure.  A laboratory report related that 
the Veteran's BUN was 22 mg/dl, that his creatinine was 1.0 
mg/dl, and that his urine protein was 1+.  

The Board observes that the medical evidence supports the 
current 60 percent schedular rating for the Veteran's status 
post prostatectomy for prostate cancer and interstitial 
cystitis.  As noted above, the medical evidence indicates 
that voiding dysfunction is the Veteran's predominant post-
operative complaint.  The Board observes that the Veteran is 
already in receipt of the maximum 60 percent schedular rating 
allowed for voiding dysfunction pursuant to 38 C.F.R. 
§ 4.115a.  The Veteran has not been shown to have renal 
dysfunction or recent urinary tract infections.  The February 
2008 VA genitourinary examination report and all other recent 
examination reports and treatment reports of record do not 
refer to any renal problems or urinary tract infections.  The 
Veteran is also already in receipt of special monthly 
compensation for loss of a creative organ.  Therefore, the 
Board finds that the requirements for a schedular rating in 
excess of 60 percent under 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7512, 7528, are not met.  

Thus, for the reasons set forth above, the Board finds that a 
schedular rating in excess of 60 percent is not warranted for 
the Veteran's status post prostatectomy for prostate cancer 
and interstitial cystitis at any point during the course of 
the claim, and the claim for an initial rating higher than 60 
percent is denied.  See Fenderson, supra.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial schedular rating higher than 60 percent for status 
post prostatectomy for prostate cancer and interstitial 
cystitis is denied.  


REMAND

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the rating of the 
veteran's status post prostatectomy for prostate cancer and 
interstitial cystitis to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service, for assignment 
of an extraschedular rating commensurate with the average 
earning capacity impairment.  

The governing criterion for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2008) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

In this case, the record shows that the Veteran claims to 
have lost 4 weeks of work in the last 12 month period due to 
his service-connected status post prostatectomy for prostate 
cancer and interstitial cystitis.  (In contrast, during a 
psychiatric examination in September 2007 it was stated that 
he had lost no time from work.) Additionally, the February 
2008 VA genitourinary examination report noted that the 
Veteran was having trouble at work due to sleeping on the job 
and that he could not drive due to the opiates (Vicodin) he 
started taking in November 2006.  The examiner indicated that 
the Veteran's status post prostatectomy for prostate cancer 
and interstitial cystitis had a significant effect on his 
occupational functioning as he had decreased concentration, 
poor social interactions, weakness and fatigue, urinary 
incontinence, and pain.  The examiner commented that the 
Veteran was severely impaired due to his incontinence, pain, 
frequency, and dysuria.  The examiner specifically stated 
that if the Veteran did not have his current employment, he 
would be unable to get a job due to his symptoms and 
dysfunction related to his interstitial cystitis.  

Based on the Board's review of the above-discussed evidence, 
in particular the statements by the VA examiner concerning 
the effects of the Veteran's status post prostatectomy for 
prostate cancer and interstitial cystitis on his employment, 
the Board concludes that consideration should again be given 
to referral to the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  

Additionally, the Board notes that a September 2007 RO 
decision reduced the rating for the Veteran's service-
connected adjustment disorder with mixed anxiety and 
depressive moods from 30 percent to 10 percent.  In an 
October 2007 VA Form 9, the Veteran's expressed his 
disagreement with that determination.  The Veteran also 
requested a Travel Board hearing as to that issue at that 
time.  The Board notes that the RO has not issued a statement 
of the case as to the issue of entitlement to an increase in 
a 10 percent rating for an adjustment disorder with mixed 
anxiety and depressive moods, to include restoration of a 30 
percent rating.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal. 38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the case is REMANDED for the following:  

1.  All up-to-date VA treatment records 
should be obtained for inclusion in the 
claims file.

2.  The Veteran's employer should be 
contacted and asked to provide 
documentation of time lost from work 
since April 2002.

3.  Thereafter, this case should be 
referred to the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular rating 
for the Veteran's service-connected 
status post prostatectomy for prostate 
cancer and interstitial cystitis, under 
the provisions of 38 C.F.R. § 
3.321(b)(1).  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for a response.  
Thereafter, the case should be returned 
to the Board.  

4.  Issue a statement of the case (SOC) 
to the Veteran on the issue of 
entitlement to an increase in a 10 
percent rating for an adjustment disorder 
with mixed anxiety and depressive moods, 
to include restoration of a 30 percent 
rating.  If, and only if, the Veteran 
completes an appeal of this issue, the RO 
should ensure that the Veteran is 
afforded the Travel Board hearing he 
requested.  After all appropriate action 
has been undertaken, the case should be 
returned to the Board for appellate 
review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


